Per curiam.
Appellant was convicted of two violations of § 4 of Act No. 220 of May 15, 1948, 33 L.P.R.A. ;§ 1250, and sentenced to serve a term of six months in jail. In the present appeal she maintains that the evidence presented is insufficient and' that the court should have granted her the benefit of reasonable doubt.
*529A reading of the declaration of the undercover agent shows that the evidence presented was sufficient to sustain the conviction. This case is intimately related with appeals Nos. Cr-62-170 and Cr-62-171, The People of Puerto Rico v. Carmen María Torres Gonzalez, in which we affirmed the convictions of appellant’s daughter. It is appropriate to point, out that during the course of the trial two pieces of paper were presented which had been delivered by defendant-appellant to the undercover agent when carrying out the sale transaction and which contained a relation of the numbers played and other details related to the illegal game of bolita, written in appellant’s own handwriting. Not even the slightest attempt to discredit the evidence was made. Truly we cannot understand how it can be presumed that the benefit of reasonable doubt could be granted.
The judgments rendered by the Superior Court, Ponce Part, on June 13, 1961 will be affirmed.